PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/568,858
Filing Date: 12 Sep 2019
Appellant(s): Johnston et al.



__________________
Christopher Rourk
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/17/2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Argument
Applicant essentially argues that Vos fails to explicitly disclose: 1) generating and receiving an encoded high frequency bitstream; and 2) using one or more algorithm to determine a set of linear predictive coding (LPC) coefficients, generate energy scale values, and generate an encoded high frequency bitstream without utilizing a down-sampling process (Br., pg. 9-10).  At the outset, examiner notes the similarities between Vos’ invention and the instant invention in that both involves with spliting a received signal into a narrowband and highband signals, and feeding the resulting signals into respective narrowband and highband encoders before transmitting to a receiving side (figures 1a-b and 3a).  
In response to applicant’s arguments, Vos discloses splitting a received signal into a narrowband and highband signals (figures 1a-b, filter bank A110; also figure 3a, lowpass filter 110 and highpass filter 130, for splitting speech signal into a narrowband and a highband signal).  The narrowband signal is fed into a narrow band encoder, and the highband signal is fed into a highband encoder in order to obtain various coding figure 1a, output of encoders A120 and A200).  Since Vo’s system is a digital system (col. 32, lines 5-20), these parameters are represented in binary codes or bitstreams (col. 5, lines 33-37, “bitstream”, e.g. 0010101111000101).  Bitstream containing information about the narrowband and highband signals are transmitted and received by a receiving side (figures 2a-b).  
In response to applicant’s arguments regarding using one or more algorithm to determine a set of linear predictive coding (LPC) coefficients, generate energy scale values, and generate an encoded high frequency bitstream without utilizing a down-sampling process, it is important to note that: 
1) Band splitting is merely a process of grouping signal components below a certain frequency to form narrowband signal and signal components above a certain frequency to form a highband signal via a filter bank or filters (figure 1a, A110).  This process has no effect on the sampling frequency of the original signal, and the narrowband and the highband signals would still maintain the sampling frequency of the original audio signal.
2) there is no indication in the claims that the narrowband and highband signals are not allowed to be down-sampled.  In fact, down-sampling the narrowband and highband signals would “significantly reduce the computational complexity of further processing operations on the signal” in subsequent processing steps (col. 7, lines 31-62 and/or figures 4a-b).  Vos discloses down-sampling the signals to “reduce the computational complexity” for the one or more algorithm to determine see Final Rejection).

Regarding dependent claims 2-4, 7-9, 11-13, and 16-18, applicant argues that the term “bitstream” is not used in Bossemeyer, and therefore, no processing of subsequent steps on the bitstream (Br., pg. 12-15).  As discussed above, “bitstream” is merely a series of binary codes known as bits in all digital systems (e.g. 01010101011110001).  Bossemeyer discloses processing a signal in a digital system (paragraph 34), just like Vos’ system.  Therefore, examiner maintains previous grounds of rejection.

Regarding claim 19, applicant essentially argues that Voncken is not “from the same field of endeavor” and is “unrelated to bitstream data transmission” (Br., pg. 16).  In response to applicant's argument that Vocken (USPG 2020/016410) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Vocken involves with processing a signal to determine energy of an audio signal by performing a FFT and compute signal the energy of each frequency bin by multiplying its value with its complex conjugate and summing over the frequency bins (paragraph 68).  Vos also involves with processing a signal to produce results for transmission.  Both Vos and Vocken analogous art, namely signal processing.  Although referring to figures 1-3, transmitting data to a receiver side).

Regarding claim 20, applicant argues that “none of the cited art discloses a high frequency bitstream, which the windowed data is associated with” (Br., pg. 16).  As discussed above and in the Final Rejection, Vos, teaches calculating “subframe energies according to a window function” (col. 24, lines 26-45, the subframe data, in a digital system, is represented by a series of binary bits, e.g. 1000010101011110).  For these reasons, examiner maintains the previous grounds of rejection.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HUYEN X VO/Primary Examiner, Art Unit 2656     

Conferees:
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656                                                                                                                                                                                                                                                                                                                                                                                                         
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),